UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WCM Focused International Growth Fund (Investor Class: WCMRX) (Institutional Class: WCMIX) WCM Focused Emerging Markets Fund (Investor Class: WFEMX) (Institutional Class: WCMEX) WCM Focused Global Growth Fund (Investor Class: WFGGX) (Institutional Class: WCMGX) SEMI-ANNUAL REPORT October 31, 2014 WCM Focused International Growth Fund WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund Each a series of Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statements of Assets and Liabilities 10 Statements of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 15 Notes to Financial Statements 21 Supplemental Information 30 Expense Examples 33 This report and the financial statements contained herein are provided for the general information of the shareholders of the WCM Focused International Growth Fund, the WCM Focused Emerging Markets Fund, and WCM Focused Global Growth Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.wcminvestfunds.com WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 95.2% BERMUDA – 4.0% Lazard Ltd. - Class A $ CANADA – 10.6% Canadian National Railway Co. Canadian Pacific Railway Ltd. CHINA – 6.2% Sun Art Retail Group Ltd. Tencent Holdings Ltd. DENMARK – 11.2% Chr Hansen Holding A/S Novo Nordisk A/S - ADR Novozymes A/S FRANCE – 1.9% LVMH Moet Hennessy Louis Vuitton S.A. IRELAND – 3.9% Perrigo Co. PLC JAPAN – 6.9% FANUC Corp. Sysmex Corp. MEXICO – 1.8% Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 13.3% ASML Holding N.V. Core Laboratories N.V. Sensata Technologies Holding N.V.* Yandex N.V. - Class A* SOUTH AFRICA – 1.7% Shoprite Holdings Ltd. SPAIN – 3.2% Inditex S.A. 1 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SWEDEN – 2.5% Svenska Cellulosa A.B. SCA - Class B $ SWITZERLAND – 13.1% ACE Ltd. Nestle S.A. SGS S.A. Swatch Group A.G. TAIWAN – 5.5% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 6.0% ARM Holdings PLC - ADR Reckitt Benckiser Group PLC UNITED STATES – 3.4% Coca-Cola Enterprises, Inc. TOTAL COMMON STOCKS (Cost $709,419,056) SHORT-TERM INVESTMENTS – 4.4% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $37,012,753) TOTAL INVESTMENTS – 99.6% (Cost $746,431,809) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 WCM Focused International Growth Fund SUMMARY OF INVESTMENTS As of October 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Industrials 20.5% Consumer Staples 19.2% Information Technology 14.1% Health Care 11.6% Financials 8.4% Materials 7.4% Consumer Discretionary 6.9% Telecommunication Services 3.9% Energy 3.2% Total Common Stocks 95.2% Short-Term Investments 4.4% Total Investments 99.6% Other Assets in Excess of Liabilities 0.4% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 96.5% ARGENTINA – 5.4% MercadoLibre, Inc. $ BRAZIL – 12.9% AMBEV S.A. - ADR BRF S.A. - ADR Embraer S.A. - ADR Totvs S.A. CHINA – 17.8% Ctrip.com International Ltd. - ADR* Shandong Weigao Group Medical Polymer Co., Ltd. - Class H Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H INDIA – 3.7% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 10.3% Bank Rakyat Indonesia Persero Tbk P.T. Kalbe Farma Tbk P.T. Tower Bersama Infrastructure Tbk P.T. MACAU – 3.3% Wynn Macau Ltd. MEXICO – 8.1% Grupo Televisa S.A.B. - ADR Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 4.3% Yandex N.V. - Class A* PHILIPPINES – 2.3% Puregold Price Club, Inc. POLAND – 4.1% Eurocash S.A. SOUTH AFRICA – 2.9% Shoprite Holdings Ltd. 4 WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA – 3.0% NAVER Corp. $ TAIWAN – 8.9% Ginko International Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. - ADR TURKEY – 1.8% Coca-Cola Icecek A.S. UNITED STATES – 7.7% PriceSmart, Inc. Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $9,291,372) SHORT-TERM INVESTMENTS – 6.9% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $669,664) TOTAL INVESTMENTS – 103.4% (Cost $9,961,036) Liabilities in Excess of Other Assets – (3.4)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 WCM Focused Emerging Markets Fund SUMMARY OF INVESTMENTS As of October 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Media Content 19.8% Retail Staples 15.0% Consumer Products 12.2% Recreational Facilities & Services 7.4% Medical Equipment/Devices 6.6% Hardware 6.1% Biotechnology & Pharmaceuticals 6.1% Retail Discretionary 5.4% Manufactured Goods 5.0% Distribution/Wholesale - Consumer Staples 4.1% Aerospace & Defense 3.4% Banking 2.9% Semiconductors 2.5% Total Common Stocks 96.5% Short-Term Investments 6.9% Total Investments 103.4% Liabilities in Excess of Other Assets (3.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 109.4% CANADA – 3.0% Canadian National Railway Co. $ CHINA – 8.7% Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H DENMARK – 3.3% Novo Nordisk A/S - ADR IRELAND – 4.9% Perrigo Co. PLC NETHERLANDS – 8.1% 92 Core Laboratories N.V. Sensata Technologies Holding N.V.* SWITZERLAND – 11.9% ACE Ltd. Nestle S.A. 9 SGS S.A. TAIWAN – 4.6% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 6.5% ARM Holdings PLC - ADR Rotork PLC UNITED STATES – 58.4% 83 Amazon.com, Inc.* CME Group, Inc. Cooper Cos., Inc. Costco Wholesale Corp. eBay, Inc.* Express Scripts Holding Co.* 30 Google, Inc. - Class A* 80 LinkedIn Corp. - Class A* Monsanto Co. NIKE, Inc. - Class B 7 WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) Praxair, Inc. $ Starbucks Corp. TD Ameritrade Holding Corp. 85 TripAdvisor, Inc.* Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $382,646) SHORT-TERM INVESTMENTS – 1.3% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $4,986) TOTAL INVESTMENTS – 110.7% (Cost $387,632) Liabilities in Excess of Other Assets – (10.7)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 8 WCM Focused Global Growth Fund SUMMARY OF INVESTMENTS As of October 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Media Content 16.2% Retail Discretionary 10.2% Engineering & Construction Services 8.4% Biotechnology & Pharmaceuticals 8.2% Hardware 7.4% Chemicals 7.1% Retail Staples 6.2% Recreational Facilities & Services 5.6% Apparel & Textile Products 5.2% Home & Office Products 5.2% Consumer Products 4.8% Asset Management 4.5% Medical Equipment/Devices 4.3% Real Estate Operating & Services 3.4% Oil, Gas & Coal 3.3% Health Care Facilities/Services 3.3% Insurance 3.1% Transportation Equipment 3.0% Total Common Stocks 109.4% Short-Term Investments 1.3% Total Investments 110.7% Liabilities in Excess of Other Assets (10.7)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 9 STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2014 (Unaudited) WCM Focused International Growth Fund WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund Assets: Investments, at cost $ $ $ Investments, at value $ $ $ Receivables: Investment securities sold - - Fund shares sold - - Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - - Fund shares redeemed - - Advisory fees - - Shareholder servicing fees (Note 7) Distribution fees - Investor Class (Note 8) 24 Administration fees Custody fees Fund accounting fees Transfer agent fees and expenses Auditing fees Chief Compliance Officer fees Trustees' fees and expenses Offering costs - Advisor - Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in capital (par value of$0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments and foreign currency transactions ) ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) 75 ) Net Assets $ $ $ Maximum Offering Price per Share: Investor Class: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ Institutional Class: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ See accompanying Notes to Financial Statements. 10 STATEMENTS OF OPERATIONS For the Six Months Ended October 31, 2014 (Unaudited) WCM Focused International Growth Fund WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund Investment Income: Dividends (net of foreign withholding taxes of$443,621,$2,790 and$64, respectively) $ $ $ Interest 4 Total investment income Expenses: Advisory fees Fund administration fees Shareholder servicing fees (Note 7) Custody fees Fund accounting fees Distribution fees - Investor Class (Note 8) Transfer agent fees and expenses Registration fees Miscellaneous Legal fees Auditing fees Shareholder reporting fees Trustees' fees and expenses Chief Compliance Officer fees Insurance fees 83 Offering costs - Excise Tax - - Total expenses Advisory fee waived - ) ) Other expenses absorbed - ) ) Net expenses Net investment income (loss) ) ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments ) ) ) Foreign currency transactions ) ) - Net realized loss on investments and foreign currency transactions ) ) ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) 73 ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain (loss) on investments and foreign currency ) Net Increase (Decrease) in Net Assets from Operations $ $ ) $ See accompanying Notes to Financial Statements. 11 STATEMENTS OF CHANGES IN NET ASSETS WCM Focused International Growth Fund For the Six Months Ended October 31, 2014 For the Year Ended (Unaudited) April 30, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Investor class - ) Institutional class - ) From net realized gain: Investor class - ) Institutional class - ) Total distributions to shareholders - ) Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Reinvestment of distributions: Investor class - Institutional class - Cost of shares redeemed: Investor class1 ) ) Institutional class2 ) ) In-kind redemption: Institutional class (Note 6) - ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Investor class Institutional class Shares reinvested: Investor class - Institutional class - Shares redeemed: Investor class ) ) Institutional class ) ) In-kind redemption: Institutional class (Note 6) - ) Net increase in capital share transactions 1 Net of redemption fees of$138 and$484, respectively 2 Net of redemption fees of$5,802 and$1,068, respectively See accompanying Notes to Financial Statements. 12 STATEMENTS OF CHANGES IN NET ASSETS WCM Focused Emerging Markets Fund For the Six Months Ended October 31, 2014 (Unaudited) For the Period June 28, 2013* through April 30, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments and foreign currency transactions ) 17 Net change in unrealized appreciation/depreciation on investments and foreign currency translations ) Net decrease in net assets resulting from operations ) ) Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Cost of shares redeemed: Investor class ) ) Institutional class ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Investor class Institutional class Shares redeemed: Investor class ) ) Institutional class ) - Net increase in capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 13 STATEMENTS OF CHANGES IN NET ASSETS WCM Focused Global Growth Fund For the Six Months Ended October 31, 2014 (Unaudited) For the Period June 28, 2013* through April 30, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Cost of shares redeemed: Investor class1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold: Investor class 87 Institutional class Shares redeemed: Investor class ) ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fees of$0 and$99, respectively See accompanying Notes to Financial Statements. 14 FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. WCM Focused International Growth Fund Investor Class For the Six Months Ended October 31, 2014 (Unaudited) For the Year Ended April 30, 2014 For the Year Ended April 30, 2013 For the Period August 31, 2011* through April 30, 2012 Net asset value, beginning of period $ Income from Investment Operations Net investment income (loss)1 ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Less Distributions: From net investment income - 2 - 2 ) - From net realized gain - ) ) - Total distributions - ) ) - Redemption fee proceeds - 2 - 2 - - Net asset value, end of period $ Total return3 %
